 



Exhibit 10.3

May 19, 2003

Mr. Steve Neil



  Ref: Employment Offer

Dear Steve:

Following our recent meetings both John and I know you can add real value to
Ocular Sciences, Inc. Your experience in the industry will allow you to
contribute quickly to the overall execution of our strategies and tactics. This
letter contains our responses to your requested changes in our original offer.

On behalf of Ocular Sciences, Inc. (the “Company”), I am pleased to offer you
the position of Executive Vice President and Chief Financial Officer reporting
to me as the President and CEO of Ocular Sciences, Inc.

The terms of your new position with the Company are as set forth below:



  1.   Compensation.

      



  a.   Base Salary. You will be paid an annual salary of $325,000.     b.  
Management Incentive Compensation Plan. Our bonus plan is referred to as the
MICP or Management Incentive Compensation Plan. The plan consists of a Corporate
Portion (75%) and an Individual Portion (25%) based on PMO’s (Personal
Management Objectives). We will guarantee a bonus payment of $56,875
(gross) that will be paid following the February 2004 Board meeting. This
represents one-half of the annual target bonus of 35% of your base salary. Bonus
target percentages and amounts, performance targets and overall plan design for
the upcoming year will be developed during Q 4 of this year.     c.   Annual
Review. Your base salary will be reviewed annually as part of the Company’s
annual performance and salary review process.     d.   New Hire Bonus. Within
10 days following your actual start date the Company will pay you a New Hire
Bonus of $150,000 with an additional payment of $65,000 to cover a major portion
of the increased tax. Should you voluntarily resign or terminate your employment
within 24 months of your employment date you will be required to repay this
amount within 90 days of your termination date.

1



--------------------------------------------------------------------------------



 





      Should you voluntarily resign for “Good Reason” you will not be required
to repay the $215,000. For purposes of this letter agreement, “Good Reason”
shall mean (1) a material diminution of your duties or authority with the
Company, or the assignment of duties and responsibilities inconsistent with your
status at the Company, as of the date of the Change of Control, any of which are
made without your express written consent: 2) a reduction in base salary or
material reduction in benefits as of the date of the Change of Control without
your express written consent: (3) any breach of the Company of any material
obligation of the Company under this agreement or any employment agreement with
you or (4) a reassignment which requires you to move your principle work
location more than 50 miles from the Company’s principle office maintained at
the time this letter agreement was executed.     e.   The Company will provide a
mileage reimbursement to begin 12 months from your date of employment for
business miles driven.

      



  2.   Stock Options. Your initial stock option grant will be for 100,000 shares
of the Company’s common stock at an option price equal to the price of OSI stock
at closing on your first day of employment. These options will vest at the rate
of 25% per year based on your employment date and will be fully vested at the
completion of 4 years of employment.         You will receive consideration for
additional grants on an annual basis. There is a range of shares available and
there are guidelines that utilize the Black Shoals valuation of our shares to
determine the number of shares available for annual grants.         In the event
of a change of control there is a “double trigger” executive severance and stock
option acceleration benefit. This means that the change of control must occur
and you must be involuntarily terminated or you voluntarily terminate for “Good
Reason” for the acceleration and severance to be triggered. The severance is
12 months base and bonus and there is no time restriction or “sunset” on this
benefit.     3.   Benefits. The Company provides a comprehensive offering of
employee benefits. These include medical and dental coverage (PPO or HMO), short
term and long disability insurance, company paid life insurance, a 401K plan
with a company match of 50% on the first 6% of contributions and paid time off
and holidays.         The Company will provide you with 20 days of PTO each year
for years 1 through 5, 25 days of PTO after the fifth year of employment.      
  You will satisfy the 1000 hour rule for vesting in the Company sponsored 401 k
plan providing we use a start date of July 1st, 2003.     4.   Demonstration of
Best Efforts         You agree to the best of your ability and experience that
you will at all times loyally and conscientiously perform all of the duties and
obligations required of and from you pursuant to the express and implicit terms
hereof, and to the reasonable satisfaction of the Company. During the term of
your employment, you further agree that you will

2



--------------------------------------------------------------------------------



 





      devote all of your business time and attention to the business of the
Company. The Company will be entitled to all of the benefits and profits arising
from or incident to all such work services and advice, you will not render
commercial or professional services of any nature to any person or organization,
whether or not for compensation, without the prior written consent of the CEO
and you will not directly or indirectly engage or participate in any business
that is competitive in any manner with the business of the Company. Nothing in
this offer letter agreement will prevent you from accepting speaking or
presentation engagements in exchange for honoraria or from serving on boards of
charitable organizations.     5.   Start Date. Subject to fulfillment of any
conditions imposed by this offer letter agreement, you will commence this new
position with the Company on July 1 2003.     6.   Confidentiality Agreement.
Your acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to the Company the Company’s
Employee Proprietary Information and Inventions Agreement prior to, or on your
start date.     7.   Confidentiality of Terms. You agree to follow the Company’s
strict policy that employees must not disclose, either directly or indirectly,
any information, including any of the terms of this agreement, regarding salary,
bonuses, or stock purchase or option allocations to any person; provided,
however, that you may discuss such terms with members of your immediate family
and any legal, tax or accounting specialists who provide you with individual
legal, tax or accounting advice.     8.   Referencing. Your acceptance of this
offer and commencement of employment with the Company is contingent upon receipt
of appropriate reference checks.     9.   At-Will Employment. Your employment
with the Company will be on an “at will” basis, meaning that either you or the
Company may terminate your employment at any time for any reason or no reason,
without further obligation or liability.         To indicate you acceptance of
the Company’s offer, please sign and date this letter in the space provided
below and return it to me. This letter, together with the Company’s Employee
Proprietary Information and Inventions Agreement sets forth the terms of your
employment with the Company’s and supercedes any prior representation or
agreements either written or oral. This letter may not be modified or amended
except by written agreement signed by the Company and you.         I look
forward to working with you in the near future.



  Yours sincerely,



  /s/ Stephen Fanning
Stephen Fanning
President and Chief Executive Officer
Ocular Sciences, Inc.

ACCEPTED AND AGREED:
Steve Neil

      /s/ Steve Neil   June 1, 2003

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature   Date

3